DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-12, 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0099647 to Glimsdale et al. (Glimsdale).
Glimsdale teaches:
Claim 11: A multi-functional occlusion device comprising of: a flexible proximal high-pressure disc and a flexible distal low-pressure disc (20, 22, Fig. 2, the examiner’s position is that high and low pressure are just names for being in the positions of the higher and lower pressure chambers of the heart); retention screws (such as female threads 316, 318, of flange 300 and the same female 
Claim 12: Said proximal high-pressure disc and said distal low-pressure disc are of uniform size (20, 22, Fig. 2). 
Claim 15: Said narrow connector of said central geometrically shaped connector section (Fig. 30 reproduced with annotation below) connects said central geometrically shaped connector section of said proximal high-pressure disc with said distal low-pressure disc (the central connector as shown in Fig. 30 reproduced with annotation below connects both proximal and distal disc), and eliminates clamping force and stress on the conduction system (The claim attempts to define the subject-matter in terms of the result to be achieved, without providing technical features necessary for achieving the result). 
Claim 16: The varying diameter and length of said central geometrically shaped connector section (Figs. 28A through 33A discloses different sizes and shapes of the connectors as points out in the written specification, para. 0011) provides stability on opposite sides of a defect and achieves hemodynamic adjustment with the septal defect due to its varying diameter and length (functional limitation, Glimsdale discloses the connector section with the same structural limitation as claimed and therefore is capable of providing the stability and achieves the hemodynamic adjustment as claimed). 
Claim 17: Said device (Fig. 2) may or may not include a membrane.

    PNG
    media_image1.png
    494
    467
    media_image1.png
    Greyscale

Response to Arguments
Applicant's arguments filed 08/10/2021 have been fully considered but they are not persuasive. The applicant main argument is that the central connector of the prior art, Fig. 30 of Glimsdale, use in the rejection lack the ability to stretch.  This is not persuasive as this limitation is not in the claim.  The applicant also went through and explained the differences between each embodiment for the central connectors in Figs. 28A-33A that they are different from the current invention central connector. The examiner acknowledged that some of the embodiments for the central connector in Glimsdale are structural different from the central connector in the current invention. However, the examiner’s position in pointing out those embodiments is to show that .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG SON DANG whose telephone number is (571)270-5809.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/PHONG SON H DANG/Primary Examiner, Art Unit 3771